Citation Nr: 1441550	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-21 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Los Angeles, California.

In September 2011, the Veteran testified before the undersigned Veteran's Law Judge at a Travel Board hearing at the RO located in Los Angeles, California.  A transcript of the proceeding has been associated with the claims file.

In April 2012, the Board granted the Veteran's application to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder, and remanded the claim for further development.  The Veteran's claim is now returned to the Board for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from June 1970 to June 1972.  He claims that he has an acquired psychiatric disorder, to include PTSD or a depressive disorder, that is related to his active service.

In April 2012, the Board remanded the Veteran's claim, among other things, so that the RO/AMC would prepare a list of the Veteran's reported in-service stressors, perform any additional development necessary to attempt to corroborate those stressors, and to provide the Veteran with a VA examination.

As an initial matter, the list of the Veteran's reported stressors was never prepared by the RO/AMC as directed by the Board.  In the interest of avoiding any further remand or delay, the Board has compiled a list of his alleged in-service stressors as follows (the Board prefaces that certain letters referenced below are copies of letters reportedly written by the Veteran while aboard the U.S.S. Kitty Hawk):

1) In January 1971, in the Philippines, he witnessed his then-girlfriend get shot in crossfire in a riot of demonstrators near a political compound, and had to leave her in a gutter when escaping the crossfire and getting into a jeep (see October 2007, April 2008, May 2011 statements);

2) Around November or December 1970, in Olongapo City, he witnessed a six year old shoe shine boy get shot by police and saw his body parts get blown after the boy took the Veteran's wallet.  (see October 2007, April 2008, and May 2011 statements);

3) In late 1971, a plane "came in hot" above the weight room and the Veteran was thrown and broke his tailbone and tore hernias and his prostate (see October 2007 statement);

4) During the western Pacific tour from November 1970 to June 1971, he feared catapult accidents on the deck (see October 2007 statement);

5) In a July 1970 letter, the Veteran wrote that he had completed a man overboard drill, and he testified at the Board hearing that he feared drowning due to the overboard drills (see transcript at 4);

6) In a December 1970 letter, the Veteran wrote that planes from his ship were bombing Vietnam, and that he felt like he was helping to kill people;

7) In a May 9, 1972 letter, he wrote that his captain announced they had launched planes to bomb Hanoi and they were going to bomb schools and hospitals (see also Board hearing transcript at 12);

8) Shortly prior to his separation from service, he was receiving death threats from African American sailors due to his involvement in minority relations on the ship at a time of racial tensions and because he was "too fair skinned" (see Board hearing transcript at 14-15);

9) In February 1971, three or four fellow sailors, one or more being named L., S., or D., went on leave in Hong Kong without his supervision as in the past (apparently in a personal capacity) and overdosed on heroin - one was brought back to the ship in a coma but died and the others were brought to the ship in body bags (see September 2009 statement, Board hearing transcript at 11, and copy of his February 18, 1971 letter);

10) In a March 7, 1972 letter, the Veteran wrote that a female sailor or friend S. died of an overdose or killed herself with an overdose (see May 2011 letter), and he testified that he was in the Philippines at the time (see transcript at 11);

11) In an April 8, 1972 letter, the Veteran wrote that he could see flashes of lights when bombs hit the Vietnam shore, that one of the destroyers was so close it got hit the day prior by machine guns and a rocket, that his ship lost 3 planes, and that his ship had a crash landing on the boat the day prior; he also testified (without providing any specific dates) that his ship was fired on repeatedly and had kamikaze pilots attempt to sink it, and that at a time, his team was in charge of bombing (see transcript at 4, 8, 10); 

12) In a February 7, 1971 letter, the Veteran wrote that they found a sailor alive and floating in the water who had been blown off the flight deck three hours prior by rear blast, and he later explained that he saw him on a stretcher and that his face had been skinned (see April 2008 and May 2011 statements);

13) In the early summer of 1970, his ship found a sailor who had fallen overboard and who had been eaten by sharks, and he reported at least four men had fallen overboard in his first Tonkin tour (see April 2008 and September 2009 statements);

14) In the winter of 1970, he witnessed a sailor get blown off the flight deck by engine exhaust and fall overboard, he was burning and lost skin, and the ship went back for him but could not find him (see April 2008 and September 2009 statements);

15) In a December 18, 1971 letter, the Veteran wrote that a nearby ship lost a plane with 10 sailors, and that the Veteran's ship searched with flairs all night, and two sailors were later found dead (apparently not by the Veteran) and the eight others were considered lost at sea, (see also May 2011 letter).

With regard to the first two stressors listed above, the Board acknowledges that prior to the Board's remand in April 2012, the RO requested verification from the Joint Services Records Research Center (JSRRC), and a reply in July 2009 reflects that they were unable to be verified because civilian casualties are rarely recorded.

With regard to the third stressor, the Board notes that the Veteran's service treatment records are silent as to any hernia or prostate injury in service, albeit the Board does acknowledge a couple complaints of back problems.  Even so, the Veteran is not service-connected for any back, hernia, or prostate condition (and therefore can be no secondary service connection).

With regard to the fourth stressor, the Board notes that the Veteran's occupational specialties reflected in his service personnel records were that of an electronics technician (ET), a storekeeper (SK), and a data processor (DP), such that it would be improbable that the Veteran could have had any reasonable fear of being personally injured in a catapult accident with an aircraft.

With regard to his fifth reported stressor, the Board finds that the copy of the Veteran's July 1970 letter in the claims file sufficiently verifies that the Veteran participated in man overboard exercises or drills, and the Board also finds it conceivable that the Veteran would fear going overboard as a possible hazard (having conducted safety drills pertaining to such).

With regard to the sixth and seventh stressors involving the Veteran's alleged feelings of guilt regarding planes from his ship bombing the enemy, the Board acknowledges that a ship history of the U.S.S. Kitty Hawk publicly available on the Navy website reflects that in December 1970, the ship "completed her first line period of this Westpac deployment, aircrew flying 1,320 strike and 542 combat support sorties over Laos and 32 strike sorties over South Vietnam."  Similarly, the same ship history reflects that on May 9, 1972, "aircrew flew 17 diversionary sorties during the early morning hours supporting Operation Pocket Money, the mining of Haiphong harbor."

With regard to the eighth stressor, the Board notes that the Veteran's service personnel records do not reflect any particular irregularity in his separation except that his DD 214 reflects he separated within 3 months of his obligation.  Regardless, the Board does acknowledge that the Navy website includes a copy of a January 1973 Congressional report relating to an October 1972 race riot that occurred aboard the U.S.S. Kitty Hawk, albeit after the Veteran separated from service.  See U.S. Congress. House. Committee on Armed Forces, Report by the Special Subcommittee on Disciplinary Problems in the US Navy., 92nd Cong., 2d sess., 1973, H.A.S.C. 92-81. (January 2, 1973).  Likewise, an October 2012 reply from JSRRC noted there was a "well publicized disturbance" aboard the ship in October 2012.  Although the Board emphasizes that the Veteran separated from service prior to the October 1972 riot, the Board nevertheless finds it plausible that racial tensions may have existed on the ship during the Veteran's active service.

With regard to the ninth stressor, in July 2012 (post-remand), the RO/AMC requested verification from JSRRC.  An October 2012 response reflects that a review of the February 1971 deck logs revealed that on February 15, 1971, while the ship was docked in Hong Kong, it was recorded that ATRAN T.A. [redacted] was reported "dead on arrival" at the Queen Mary Hospital in Hong Kong, from unknown causes, and that on February 17, 1971, it was recorded that FN N.A. K. was hospitalized at the same hospital with no details reported.  The JSRRC response went on to find that the Veteran's stressor was unable to be verified.  While the Board acknowledges that the deck logs were not able to confirm that these sailors died of an overdose, nonetheless, the Board finds that the Veteran's reported stressor involving fellow sailors having overdosed and died in Hong Kong to be sufficiently corroborated, particularly in light of the copy of the February 18, 1971 letter in the claims file.  As such, the Board further finds that it is not necessary to attempt further verification of the Veteran's tenth reported stressor involving a female sailor or friend having overdosed in the Philippines.

With regard to his eleventh reported stressor, including that his ship was fired on by the enemy and that he was part of the team in charge of bombing, the Board notes that the RO requested verification of combat from JSRRC, which responded in October 2012 that the command history for the entire year of 1972 was reviewed, and it did not reveal any hostile fire incident in April 1972.  Although the Board acknowledges that the Veteran is the recipient of two Bronze Star metals, the Board notes that the Bronze Star is not conclusive evidence of combat without a "V" device.

With regard to his twelfth to fifteenth reported stressors involving servicemen allegedly falling overboard, the Board acknowledges that the RO requested verification from JSRRC, but only that a sailor was blown overboard in February 1971 and was lost.  The Board notes, however, that the Veteran reported that this sailor was found (and survived).  In October 2012, JSRRC replied that the February 1971 incident was not recorded in the deck logs.  Also, the JSRRC reply noted that the 1972 ship history revealed that an airman went overboard in September 1972, but that was after the Veteran's service.  While that may be so, the Board notes that no request for verification was ever made regarding the Veteran's three other alleged stressors (numbers 13 to 15) involving sailors going overboard in the early summer of 1970, winter of 1970, or around December 18, 1971.  Therefore, the Board finds that a remand is required so that another request may be made to JSRRC in an attempt to verify whether any servicemen fell overboard from the USS Kitty Hawk in the early summer of 1970, winter of 1970, or around December 18, 1971 as described by the Veteran in stressors numbers 13 to 15 above.

Pursuant to the Board's April 2012 remand, the Veteran was provided with a December 2012 VA examination.  The VA examination opined, among other things, that the Veteran did not have any documented stressors to support a diagnosis of PTSD.  In light of the above noted stressors numbers five through nine having been sufficiently corroborated or otherwise being found conceivable or plausible, the Board finds that a remand is necessary to provide the Veteran with a new VA examination to address whether the Veteran has an acquired psychiatric disorder, to include PTSD, that is related to his active service, including his stressors five through nine described above, and including any stressor involving a serviceman falling overboard in the early summer of 1970, winter of 1970, or around December 1971 that is able to be corroborated after the RO/AMC performs additional development as directed in this remand.

Accordingly, the case is REMANDED for the following action:

1. Request verification from JSRRC as to whether a serviceman fell overboard from the U.S.S. Kitty Hawk in the early summer of 1970, the winter of 1970, or around December 18, 1971 (as described in stressors 13 to 15).  If a negative reply is received, this should be specifically noted in the claims file, and the Veteran should be notified of such.

2. After the above development has been completed, schedule the Veteran for a VA psychiatric examination.  Ask the examiner to identify all psychiatric disorders.  A diagnosis of PTSD under DSM-IV criteria should be made or definitively ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should specifically indicate that it has been reviewed.  Also, the examiner should be asked to elicit a complete history from the Veteran.  The examiner must provide a complete rationale for all findings.  

As to any other psychiatric disorders identified on examination, ask the examiner to please provide an opinion as to whether it is "at least as likely as not" that each disorder identified is related to service.

The Board notes that the examiner should presume that stressors numbers five through nine have been sufficiently corroborated (albeit it is up to the examiner to opine as to whether they might support a diagnosis of PTSD). Also, the Board has directed herein that the RO/AMC attempt further corroboration of stressors 13 to 15.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. Then, readjudicate the Veteran's claim.  If his claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



